CLARK, Circuit Judge
(dissenting):
I have no doubt that the discretion of a trial judge attempting to afford effective relief to employees who have been the victims of unlawful discrimination is one of the broadest with which he is invested. We have said so time and again. United States v. Jacksonville Terminal Co., 451 F.2d 418 (5th Cir. 1971) [August 31, 1971]; Hutchings v. United States Industries, Inc., 428 F.2d 303 (5th Cir. 1970). But we have never said, and I cannot agree we should say now, that this discretion should be exercised for any reason other than to insure compliance with the Civil Rights Act. That was not the purpose of the order which, by this decision, we affirm. Indeed, the majority opinion states that the order “admittedly had no effect on the Negro workers because the one-for-one referral system was preserved.”
An inevitable consequence of a court order which requires that more jobs be given to blacks than was previously the case, particularly where the total number of jobs actually available is on the decline, will be that fewer whites will be employed. However, compliance with the Act will frequently require this result. This may be regrettable because most, if not all, of the workers thus detrimentally affected played no part in the unlawful discrimination that necessitated the order. Be this as it may the problem of white worker job referral immediately poses not only the question of how the problem should be solved, but also who should work out the solution.
It seems to be an implied premise of the majority that since the court’s order created the problem, the court should also be charged with solving it. I am unwilling to concede that the court created the problem. On the contrary, the problem was created by the discriminatory action of the employers and/or the union. A court should respond by taking steps necessary to both undo the effects of the past discrimination and also to prevent its future practice. But, that is all it should do. If effectuation of the court order also produces unsettling side effects — effects that would, in theory, have been present all along had the racial discrimination never occurred— then those effects should be settled and dealt with through the processes of collective bargaining. The vital importance of maintaining the integrity and utility of those processes is too well-established to require discussion or illustration here. It is sufficient to say that the courts have approved judicial interference with those processes — and this was the situation in every case the majority opinion cites — only where such interference was clearly necessary to avoid *1240a direct, inevitable, inexorable clash with the statutory mandate. We do not have such a situation before us.
Certainly it would be foolish to contend that the trial judge should fashion his corrective orders in a vacuum, or that he should be unmindful of the overall employment situation before him or be insensitive to tjie effects — other than the elimination of the discrimination— his order is likely to cause. On the contrary,. he should be fully informed of these other factors so that he can provide Title VII relief in such a way as to carry out the purposes of the Act while still doing the least possible tampering with other interests of the parties. That is not the thrust of the order now on appeal. It was designed only as a plan to deal with the non-racial effects of the initial collateral tampering. But it is not the only possible plan. There are others that the appellants for their part say they would prefer to see adopted. Without making a judgment as to the merit of any of these plans, I note that neither the one we áre affirming, nor any of those appellants support, has anything to do with effectuating the purpose of, or insuring compliance with, the Civil Rights Act. This forces me to conclude that the selection and content of such a plan should come from free give and take between parties around the collective bargaining table, not from the chancellor’s pen' at the trial court bench.
If we are to uphold this order on the ground that it at least provides stable employment for some white workers, albeit at the expense of less experienced white workers, what is to prevent the district judge by authority of this decision, from rectifying the ill effects of this particular order by still another order that salaries be increased for those less experienced workers who are now working fewer hours ? And then * * *? And then * * *? Once the court is permitted to dictate employment terms other than those absolutely necessary for the effectuation of the statutory purpose, we start an excursion on a downhill highway with no brakes. Eugene V. Debs, Samuel Gompers and John L. Lewis would be quick to advise the party who counts this case as won, that the subtle exchange of government by injunction for the right - to bargain collectively will produce, at best, a Pyrrhic victory.
I would hold that the district court exceeded the ambit of its Title VII powers when it entered the injunction order here on appeal. I therefore respectfully dissent.